 1   Glenn Katon (SBN 281841)
     KATON.LAW
 2   385 Grand Avenue, Suite 200
     Oakland, CA 94610
 3
     T: (510) 463-3350
 4   F: (510) 463-3349
     gkaton@katon.law
 5
     Attorney for Plaintiff
 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
 9                                     SACRAMENTO DIVISION
10

11   TIMOTHY M. BRENNER, JR.,                       )   Case No.: 2:18-cv-02610-JAM-DB
                                                    )
12                   Plaintiff,                     )   STIPULATED MOTION AND ORDER
                                                    )   FOR INTERIM ORDER EXTENDING
13          vs.                                     )   DISCOVERY
                                                    )
14   LISA R. YBARRA, et al.,                        )   (AS MODIFIED BY THE COURT)_
                                                    )
15                   Defendants.                    )
                                                    )
16                                                  )

17          Plaintiff files this Motion for Interim Order Extending Discovery pursuant to Federal
18   Rule of Civil Procedure 6(b)(1)(A), to which Defendants Ybarra and Cisneros stipulate, based
19   upon the following:
20

21          Plaintiff filed his original Complaint in this case on September 24, 2018, alleging
22   violations of his civil rights and negligence by Defendants, resulting in him being brutally
23   attacked by another prisoner. At that time, he knew only the first initial and last name of
24   Defendant Ybarra, and the phonetic last name of Defendant Cisneros, both of whom are officers
25   with the California Department of Corrections and Rehabilitation at California State Prison,
26   Sacramento, where Plaintiff was and is in custody. Plaintiff filed two amended pleadings adding
27   the full names of Defendants Ybarra and Cisneros, who filed their Answers denying liability on
28   April 8, 2019 and April 16, 2019, respectively. Through discovery, Plaintiff learned of the
     STIPULATED MOTION AND PROPOSED ORDER FOR INTERIM ORDER EXTENDING
     DISCOVERY 2:18-cv-02610 JAM DB                               Page 1
 1   involvement of then-officer with CDCR, Mitchell Bolt, who he believed to also be responsible

 2   for the same attack.

 3            On November 21, 2019, Plaintiff filed a separate Complaint against Bolt,1 which the

 4   Court determined is related to the instant case. Dkt 35. Plaintiff has gone to great lengths to

 5   locate and serve Bolt through discovery subpoenas on CDCR and the Department of Motor

 6   Vehicles, and the extensive efforts of a private investigator which are described in detail in

 7   Plaintiff’s Motion to Extend Time to Serve Defendant Mitchell Bolt and declarations in support.

 8   Dkt 9, 9-1, 9-2, 9-3, 9-4 in Case No. 2:19-CV-02361.

 9            This is the parties’ third request to extend deadlines in the case. The first request was to
10   allow additional time to submit a Joint Status Report in light of the parties’ participation in a
11   settlement conference with Magistrate Judge Newman, which the Court granted. Dkt 29. The
12   second request followed the filing of the separate Complaint against Bolt, which the Court also
13   granted. Dkt 33. Plaintiff did not anticipate the extraordinary difficulty he would face in serving
14   Bolt. See Dkt 9, 9-1, 9-2, 9-3, 9-4 in Case No. 2:19-CV-02361. If Plaintiff has not effected
15   service on Bolt within 30 days of filing this motion, he will be positioned to move for leave to
16   serve by publication and will do so promptly.
17            The parties agree that the related cases will proceed most efficiently when Defendants
18   Ybarra, Cisneros, and Bolt are all participating in their defense, since proceeding without Bolt
19   would require duplicative discovery by Bolt after he is added to the case.

20            Accordingly, the parties move pursuant to Federal Rule of Civil Procedure 6(b)(1)(A) for

21   an interim order extending discovery for 90 days from the current deadline of March 19, 2020, to

22   allow for service on Defendant Bolt, and for all parties to submit a proposed amended scheduling

23   order within 30 days after Bolt files a responsive pleading.

24

25

26

27

28   1
         Case No. 2:19-CV-02361.
     STIPULATED MOTION AND PROPOSED ORDER FOR INTERIM ORDER EXTENDING
     DISCOVERY 2:18-cv-02610 JAM DB                               Page 2
 1   Respectfully Submitted,

 2    KATON.LAW                                        OFFICE OF THE ATTORNEY GENERAL

 3    /s/ Glenn Katon                                  /s/ Lucas L. Hennes
      GLENN KATON                                      LUCAS L. HENNES
 4
      Attorney for Plaintiff                           Attorney for Defendant Lisa R. Ybarra
 5
      SAVAGE DAY
 6
      /s/ Kelly Savage Day
 7    KELLY SAVAGE DAY

 8    Attorney for Defendant Ismael Cisneros

 9
10

11                             ORDER (AS MODIFIED BY THE COURT)

12          The Court hereby GRANTS the parties’ motion for an interim order extending discovery

13   for 90 days, until June 17, 2020. The Court vacates any subsequent dates in the June 21, 2019

14   [29] scheduling order and requires that the parties submit an updated joint status report within 30

15   days after Defendant Bolt files a responsive pleading.

16          It is SO ORDERED this 12th day of March, 2020.

17

18                                                /s/ John A. Mendez______________________
                                                  United States District Court Judge
19

20

21

22

23

24

25

26

27

28

     STIPULATED MOTION AND PROPOSED ORDER FOR INTERIM ORDER EXTENDING
     DISCOVERY 2:18-cv-02610 JAM DB                               Page 3
